Citation Nr: 1641292	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a mouth/jaw disorder.

4.  Entitlement to service connection for a dental disorder for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1980 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

With respect to the Veteran's dental compensation claim, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Although it appears that the RO has already referred the Veteran's dental treatment claim to the VA Medical Center (VAMC) of jurisdiction for initial considerations, as noted in a November 2013 deferred rating decision, it is unclear from the record whether any action was taken by the VAMC to address that claim.  Accordingly, the issue of whether the Veteran is eligible for VA dental treatment is referred to the RO to clarify whether adjudication of that claim has already taken place, and if not, to ensure that such is accomplished.


FINDINGS OF FACT

1.  A bilateral hearing loss disability as defined by VA has not been shown at any time since filing a claim for service connection.

2.  Tinnitus is not related to the Veteran's military service.

3.  A mouth/jaw disorder, other than periodontal disease, has not been shown at any time since filing a claim for service connection.  

4.  Periodontal disease, with tooth loss, is not considered a disability for VA compensation purposes.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  A mouth/jaw disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1712, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral Hearing Loss and Tinnitus

The Veteran's service treatment records include his July 1980 enlistment examination.  In his report of medical history, the Veteran denied ear trouble and hearing loss.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
0
0
0

A July 1984 audiogram shows that the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
25
5
5
5
20

A November 1984 audiogram shows that the Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
10
0
0
0
0

The Veteran's June 1987 periodic examination revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
0
0
5
5
0

There are no complaints of or treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records.  The Veteran's DD 214 shows that his military occupational specialty was that of a communications-electronics radio repairer.  

Post-service treatment records are silent for bilateral hearing loss and tinnitus complaints and diagnoses.  There are no records showing a bilateral hearing loss disability as defined by VA at any time.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported that tinnitus was first noticed 10 to 15 years ago, with no specific onset identified.  The examiner opined that the Veteran's tinnitus was "less likely than not" caused by or a result of military noise exposure.  The examiner also noted that there was no mention of tinnitus in the military records.  The examiner opined that the Veteran's report of delayed onset tinnitus due to military noise exposure was not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  The examiner also opined that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  The examiner again cited to a medical reference in support of that opinion.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is not warranted.  Regarding the Veteran's hearing loss, a bilateral hearing loss disability for VA purposes has not been shown at any time since the claim for service connection.  38 C.F.R. § 3.385.  While the Veteran's statements are competent evidence to report that he had difficulty hearing, testing at the VA examination failed to show a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  There are no treatment records showing that the Veteran has a bilateral hearing loss disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the Veteran's tinnitus, the medical evidence shows that tinnitus is not related to the Veteran's military service.  As the 2013 VA examiner's opinion was formed after considering the Veteran's statements, examining the Veteran, and includes a well-reasoned rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Furthermore, while the Veteran's statements are competent evidence to report the onset of his tinnitus, at no time during this appeal has he reported that it began during his military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  As noted above, he reported to the VA examiner that tinnitus was first noticed 10 to 15 years ago, with no specific onset identified.  The VA examiner considered this statement when forming his opinion that the tinnitus was not related to the Veteran's military service.  

The Veteran's statements that bilateral hearing loss and tinnitus are related to his military service are not competent evidence.  The diagnosis of bilateral hearing loss disability and the etiology of tinnitus that began approximately a decade after service separation fall outside the realm of common knowledge of a lay person.  The Veteran's own assertions as to diagnosis and etiology have no probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A §5107.


Mouth/Jaw and Dental Disorders

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for periodontal disease is not warranted.  Although the Veteran's service treatment records reflect a diagnosis of periodontitis in service, the Veteran is precluded from entitlement to service connection for compensation purposes for this disorder.  See 38 C.F.R. § 3.381(b) ("Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in §17.161 of this chapter.").

As the Veteran seeks service connection for periodontal disease, and periodontal disease can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes, the claim for service connection for periodontal disease for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Regarding the Veteran's loss of teeth, the VA examiner's opinion shows that the Veteran's loss of teeth during service was a result of his periodontal disease.  As this opinion was formed after interviewing and examining the Veteran, and includes a well-reasoned rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran had a loose tooth following the 1987 motor vehicle accident.  However, the 2013 VA examiner's opinion shows that the Veteran's loss of teeth was not due to that accident.  Moreover, for service connection to be granted for lost teeth, such must be due to loss of substance of the body of the maxilla or mandible.  No treatment records, either during service or post-service, have shown loss of substance of the body of the maxilla or mandible.  Consequently, service connection for the Veteran's periodontal disease and loss of teeth is not warranted.  

The Veteran's July 1980 enlistment examination showed a clinically normal mouth and head; no missing teeth; and no dental problems.  A May 1987 record shows that the Veteran was in a motor vehicle accident.  It was reported that the Veteran struck the steering wheel; the diagnosis was a fracture of the nasal bone.  His June 1987 periodic examination again showed a clinically normal mouth and head.  There was no indication of any mouth or jaw disorder in service.  There is also no indication of impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla in service.  38 C.F.R. § 4.150 

Post-service medical records include a September 2008 record showing that the Veteran reported losing three teeth when he fell out of a troop transport carrier in 1987 and injured his mouth.  None of his records show any diagnosis of a mouth or jaw disorder or of another dental or oral condition, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  38 C.F.R. § 4.150.

The Veteran was afforded a VA examination in February 2013.  The diagnosis was periodontal disease.  A mouth or jaw disorder, or other dental or oral condition, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla was diagnosed.  38 C.F.R. § 4.150.  

Based on a review of the evidence, the Board concludes that service connection for a mouth/jaw disorder or another dental disorder, such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla, for compensation purposes is not warranted.  There are no treatment records showing that the Veteran has a mouth/jaw disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Brammer, 3 Vet. App. at 225.  With no evidence of a current disability, service connection for a mouth/jaw disorder is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a mouth/jaw disorder is denied.

Service connection for a dental disorder for compensation purposes is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


